DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s response filed on 06/04/2021.  In virtue of this filing, claims 1-13 and 17-20 are currently presented in the instant application. Claims 14-16 are non-elected.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/04/2021 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 06/04/2021 has been considered by Examiner and made of record in the application file.
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 and 17-20 in the reply filed on 11/09/2022 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Solomko et al. (US Patent No.: 9,685,687, hereinafter, “Solomko”) in view of Samardzija et al. (US Pub. No.: 2021/0160878, hereinafter, “Samardzija”).
Regarding claim 7, Solomko teaches a system, comprising:
a set of single pole single throw (SPST) switches configured to selectively couple a set of first ports to ground (see figure 2b, set of isolated port and coupled port, set of switches SPST 230 and 232 select couple to ground via resistors 204 and 208, col.5, ln.1-24, the applicant used the language couple, not directly. Therefore, it is read on figure 2b), wherein each port of the set of first ports is coupled to a first terminal of a capacitor of a set of capacitors (see figure 2b, set of isolated port and coupled port, a set of capacitors 108, 110, 114 and 116, col.4, ln.55-65) and a set of single pole x throw (SPxT) switches selectively configured to couple a set of second ports (see figure 3b, SPDT switch 202, set of isolated port and coupled port, col.6, ln.1-20).
It should be noticed that Solomko fails to teach a set of single pole x throw (SPxT) switches selectively configured to couple a set of second ports selectively either to ground or to one or more inductors. However, Samardzija teaches a set of single pole x throw (SPxT) switches selectively configured to couple a set of second ports selectively either to ground or to one or more inductors (see figure 3, plurality of antenna system 30A-30D, plurality of terminal switches 38, 42, each terminal switch has a port for connecting to one end of antenna 20, [0040]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Samardzija into view of Solomko in order to support plurality of frequency band as suggested by Samardzija at [0003]).
Regarding to claim 8, Solomko further teaches second terminals of capacitors of the set of capacitors and the set of second ports are coupled to an antenna (see figures 2b and 6a, directional coupler 604, antenna 612, a set of capacitors 108, 110, 114 and 116, col.4, ln.55-65).
Regarding to claim 9, Solomko further teaches SPxT switches of the set of SPxT switches are selected from the group consisting of SPST switches and single pole double throw (SPDT) switches (see figure 2B, SPST 230, 232, SPDT 228, col.5, ln.1-24, col.6, ln.1-20).
Regarding to claim 10, Samardzija further teaches the set of SPxT switches comprises: a set of second switches, and wherein each second switch of the second of second switching is coupled between a respective second port and a respective inductor of the one or more inductors; and a set of third switches, wherein each switch of the set of third switches is coupled between the respective inductor and ground (see figure 3, plurality of antenna system 30A-30D, plurality of terminal switches 38, 42, each terminal switch has a port for connecting to one end of antenna 20, GND, plurality of inductors, [0040]).
Allowable Subject Matter
Claims 1-6 and 17-20 are allowed.
Claims 11-13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 1, the prior art made of record fails to clearly teach or fairly suggest the feature of a set of second switches, wherein each second switch is coupled between a respective second port of the set of second ports and a respective third port of the set of third ports; and a set of third switches, wherein each switch of the set of third switches is coupled between the respective third port and ground as specified in the claim 1, and further limitations of their respective dependent claims 2-6. 
Regarding claim 17, the prior art made of record fails to clearly teach or fairly suggest the feature of a set of third ports, a set of second switches, wherein each second switch is coupled between a respective second port and a respective third port, a set of third switches, wherein each switch of the set of third switches is coupled between the respective third port and ground, a set of first impedances, wherein each first impedance of the set of first impedances is coupled between the respective first port and the antenna node, and a set of second impedances, wherein each second impedance of the set of second impedances is coupled between the respective third port and ground as specified in the claim 17, and further limitations of their respective dependent claims 18-20.
Regarding claim 11, the prior art made of record fails to clearly teach or fairly suggest the feature of the set of SPxT switches further comprises: a set of fifth switches, wherein each fifth switch is coupled between the respective second port and a respective second inductor of the one or more inductors; and a set of sixth switches, wherein each sixth switch is coupled between the respective second inductor and ground 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649